Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Detailed Action
This is responsive to Applicant’s Amendment filed on October 29, 2021.  Claims 1, 3-5, 10, 12, and 17 have been amended; Claims 2 and 11 have been canceled; Claims 21 and 22 have been added.  Therefore, claims 1, 3-10, and 12-22 are currently pending.
The following is an examiner’s statement of reasons for allowance: 
As per the rejection of claims 1-20 under 35 USC §101 Applicant has amended the claims to now require or recite, in part, controlling autonomous vehicles by "determining... that the geographic area has a vehicle imbalance," "generating... data indicative of a vehicle service incentive," and "confirming...that a first autonomous vehicle...is being or has been re-positioned with respect to the geographic area."   As noted by Applicant, page 9 of the Response, the human mind is not equipped for controlling autonomous vehicles using the actions recited in independent claims 1, 10, and 17.  Thus, based on Applicant’s arguments and the amendments to the claims the rejection under 35 USC §101 is no longer warranted.
The art of record  does not disclose singularly or in combination controlling autonomous vehicles by  obtaining  data indicative of a geographic area,  determining vehicle imbalance based on data associated with the geographic area, “generating ... data indicative of a vehicle service incentive associated with the geographic area that has the vehicle imbalance”, and “confirming...that a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661